Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
2.	Claims 1-6, 9-16 and 19-24 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claims 1 and 11, prior art of record fails to teach or render obvious, a method/system for a virtual transponder on a satellite comprising displaying, by a host/hosted graphical user interface (GUI) on a host/hosted computing device, an option for each of at least one variable related to satellite operation for a host /hosted payload, receiving, by the host/hosted computing device, the option for each of the at least one variable related to the satellite operation for the host/hosted payload and generating, by the host/hosted computing device utilizing a configuration algorithm, a configuration for the host/hosted payload by using the option for each of the at least one variable related to the satellite operation for the host/hosted payload, in combination with all other limitations as recited in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	3/31/2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477